DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oil-lubricated driveshaft” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  The numerals and lead lines corresponding thereto in the Figures are hand drawn. These should be replaced with typewritten numerals and computer drawn lines for clarity and reproducibility.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “sealing means for sealing” of claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The sealing means is not disclosed in the specification. There is no structure that clearly links the function to the structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai JP 2016-109162.
Re clm 1, Inukai discloses a wheel bearing assembly (Fig. 1) comprising: a hub (11) having an axial outboard end (right side), a first bearing (33 and right half of 31) installed in the hub, the first bearing having an outer ring (31) and an inner ring (33), and at least one seal element (46) that seals against a radially inner surface (where 47a contacts 33, Fig. 3) of the first bearing inner ring in a liquid-tight manner, wherein the first bearing is the outboard-most bearing of the wheel bearing assembly.
Re clm 2, Inukai further discloses the first bearing inner ring includes a groove (formed by square shaped void into which seal 48 fits, Fig. 3) on the radially inner surface, and wherein the at least one seal element is at least partially mounted in the groove.
Re clm 3, Inukai further discloses the groove is axially spaced from a raceway of the first bearing inner ring (there is an axial space between the right end of the raceway where 34 contacts 33 and the left end of the groove near 47b, Fig. 3).
Re clm 4, Inukai further discloses the groove is axially spaced from rolling elements of the first bearing inner ring (there is an axial space between the right end of the roller 34 and the left end of the groove near 47b, Fig. 3).
Re clm 5, Inukai further discloses an axle pin (21), and a second bearing (32 and left half of 31) having an outer ring (left half of 31) and an inner ring (32), wherein the wheel bearing assembly is free of seals that are disposed between the axle pin and the second bearing inner ring.
Re clm 6, Inukai further discloses the wheel bearing assembly is free of seals that seal against a radially outer side of the first bearing inner ring between the first bearing inner ring and a second bearing inner ring (no seal is located (no seals are located in middle of bearing assembly axially between 32 and 33 or anywhere in the vicinity of 43, Fig. 2).
Re clm 7, Inukai further discloses the seal element comprises an O-ring (48).
Re clm 8, Inukai further discloses an axle pin (12), wherein the seal element seals between the first bearing inner ring and the axle pin in a liquid-tight manner (as shown in Fig. 1 and 3).
Re clm 9, Inukai discloses a wheel bearing inner ring (33) including a groove (void formed in 33 into which 46 is inserted, Fig. 1 and 3) on a radially inner surface and an O-ring (48) at least partially disposed in the groove.
Re clm 10, Inukai discloses a truck ([0011]) comprising: the wheel bearing assembly according to claim 1, and a wheel ([0012]) supported by the wheel bearing assembly, wherein the wheel is configured to be driven by an oil-lubricated driveshaft of the motor vehicle ([0001], [0009], [0015]).
Re clm 11, Inukai further discloses sealing means (seal 42) for sealing between the bearing inner ring and the hub.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 as applied to claim 1 above, and further in view of Brockmiller U.S. 5,136,777.
Assuming the outer ring of the two bearings must be separate parts:
Re clm 5, Inukai further discloses an axle pin (21), and a second bearing (32 and left half of 31) having an outer ring (left half of 31) and an inner ring (32), wherein the wheel bearing assembly is free of seals that are disposed between the axle pin and the second bearing inner ring.
Inukai discloses the outer ring (left and right 31) is in the hub (11), Inukai does not disclose each bearing has a separate outer ring.
Brockmiller teaches a tapered bearing arrangement comprising each bearing having a separate outer ring (Fig. 1).
Since both Inukai and Brockmiller disclose tapered roller bearings, it would have been obvious to one of ordinary skill in the art to substitute the single outer ring design of Inukai with the press fit double outer ring design of Brockmiller to achieve the predictable result of providing outer raceways for the bearing. Furthermore, the design of Brockmiller further allows for easier press fitting of the outer ring since the outer ring  of Brockmiller has less contact area between the outer ring and the hub.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 as applied to claim 2 above, and further in view of Otsuki JP 2001-099172.
Inukai discloses all the claimed subject matter as described above.
Assuming element 48 of Inukai cannot be considered an O-ring:
Re clm 7, although Inukai discloses a ring shaped sealing element 48, Inukai does not explicitly state this element is an O-ring.
Otsuki discloses a similar sealing element (18, Fig. 1; 18, 20 and 21 in Fig. 2a-c) including an O-ring (Fig. 2b) for the purpose of improving the assemblability of the device (page 3: lines 42-44).  
Since both Inukai and Otsuki disclose seals on inner radial surfaces of bearing rings, it would have been obvious to one of ordinary skill in the art to substitute the seal design of Inukai with any well-known seal design, including those of Otsuki and provide the seal element is an O-ring to achieve the predictable result of providing sealing between the inner ring and the adjacent bearing elements.  Not only would it have been obvious to substitute the seal element of Inukai for the O-ring of Otsuki due to the simple substitution of equivalent, well-known elements but the O-ring of Otsuki has the added advantage that it improves the assemblability of the bearing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 in view of Otsuki JP 2001-099172.
Re clm 9, Inukai discloses a wheel bearing inner ring (33) including a groove (void formed in 33 into which 46 is inserted, Fig. 1 and 3) on a radially inner surface and a ring shaped seal element (48) at least partially disposed in the groove.
Although Inukai discloses a ring shaped sealing element 48, Inukai does not explicitly state this element is an O-ring.
Otsuki discloses a similar sealing element (18, Fig. 1; 18, 20 and 21 in Fig. 2a-c) including an O-ring (Fig. 2b) for the purpose of improving the assemblability of the device (page 3: lines 42-44).  
Since both Inukai and Otsuki disclose seals on inner radial surfaces of bearing rings, it would have been obvious to one of ordinary skill in the art to substitute the seal design of Inukai with any well-known seal design, including those of Otsuki and provide the seal element is an O-ring to achieve the predictable result of providing sealing between the inner ring and the adjacent bearing elements.  Not only would it have been obvious to substitute the seal element of Inukai for the O-ring of Otsuki due to the simple substitution of equivalent, well-known elements but the O-ring of Otsuki has the added advantage that it improves the assemblability of the bearing.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 as applied to claim 1 above, and further in view of Ono U.S. 2015/0137585.
Inukai discloses all the claimed subject matter as described above.
Re clm 12¸ although Inukai discloses the first bearing outer ring is in the hub (31 is located in 11), Inukai is silent as to the attachment means between them and does not disclose the first bearing outer ring is pressed into the hub.
Ono teaches the first bearing outer ring is pressed into the hub [0003].
It would have been obvious to one of ordinary skill in the art to substitute the unknown fastening means between the hub and outer ring with the well-known press-fitted fastening of Ono to achieve the predictable result of securely fastening bearing elements together.
Re clm 13, Inukai further discloses a second bearing (left half of 31 and 32 installed in the hub and having an inner ring (32) and an outer ring (left half of 31), wherein the second bearing inner ring is connected to the first bearing inner ring at a joint (32b and 33b, Fig. 2) by a connecting ring (43).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 in view of Ono U.S. 2015/0137585 and Otsuki JP 2001-099172.
Re clm 14, Inukai a wheel bearing (Fig. 1) assembly comprising: a hub (11) having an axial outboard end (right side), an axial inner bearing (32 and left half of 31) installed in the hub and comprising an outer ring (left half of 31) and an inner ring (32), the inner ring having a first raceway on a radially outer surface, an axial outboard-most bearing (33 and right half of 31) installed in the hub and comprising an outer ring (right half of 31) and an inner ring (33), the inner ring of the axial outboard-most bearing having a second raceway and a groove (where 46 fits into 33) on a radially inner surface, the groove being located axially outward of the second raceway (as shown in Fig. 3), and seal ring (48) in the groove, wherein the axially outboard-most bearing is located between the axially inner bearing and the axial outboard end of the hub.
Inukai discloses the outer ring (left and right 31) is in the hub (11), Inukai is silent as to the attachment means between them and does not disclose the outer ring is pressed into the hub.
Ono teaches the first bearing outer ring is pressed into the hub [0003].
It would have been obvious to one of ordinary skill in the art to substitute the unknown fastening means between the hub and outer ring with the well-known press-fitted fastening of Ono to achieve the predictable result of securely fastening bearing elements together.
Although Inukai discloses a ring shaped sealing element 48, Inukai does not explicitly state this element is an O-ring.
Otsuki discloses a similar sealing element (18, Fig. 1; 18, 20 and 21 in Fig. 2a-c) including an O-ring (Fig. 2b) for the purpose of improving the assemblability of the device (page 3: lines 42-44).  
Since both Inukai and Otsuki disclose seals on inner radial surfaces of bearing rings, it would have been obvious to one of ordinary skill in the art to substitute the seal design of Inukai with any well-known seal design, including those of Otsuki and provide the seal element is an O-ring to achieve the predictable result of providing sealing between the inner ring and the adjacent bearing elements.  Not only would it have been obvious to substitute the seal element of Inukai for the O-ring of Otsuki due to the simple substitution of equivalent, well-known elements but the O-ring of Otsuki has the added advantage that it improves the assemblability of the bearing.
Re clm 15, Inukai further discloses an axle pin (12) supporting the inner ring of the axial inner bearing and the inner ring of the axial outboard-most bearing (12 supports 32 and 33), the O-ring (sealing element 46 of Inukai; O-ring taught by Otsuki) forming a liquid-tight seal against the axle pin.
Re clm 16, Inukai further discloses a seal (42) between a radial outer surface of the inner ring of the axial outboard- most bearing and the hub (indirectly via right portion of 31).
Re clm 17, Inukai further discloses the inner ring of the axial inner bearing and the inner ring of the axial outboard-most bearing meet at a joint (32b and 33b,Fig. 2), wherein a connecting ring (43) is located at a radial inner end of the joint, and wherein no seal element is located at the radially outer end of the joint.
Re clm 18, Inukai further discloses the radially outer surface of the inner ring of the axial inner bearing is flush with the radially outer surface of the inner ring of the axial outboard-most bearing (32 and 33 have the same diameter where they meet at 32b and 33b, Fig. 2).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai JP 2016-109162 in view of Brockmiller U.S. 5,136,777 and Otsuki JP 2001-099172.
Assuming the outer ring of the two bearings must be separate parts:
Re clm 14, Inukai a wheel bearing (Fig. 1) assembly comprising: a hub (11) having an axial outboard end (right side), an axial inner bearing (32 and left half of 31) installed in the hub and comprising an outer ring (left half of 31) and an inner ring (32), the inner ring having a first raceway on a radially outer surface, an axial outboard-most bearing (33 and right half of 31) installed in the hub and comprising an outer ring (right half of 31) and an inner ring (33), the inner ring of the axial outboard-most bearing having a second raceway and a groove (where 46 fits into 33) on a radially inner surface, the groove being located axially outward of the second raceway (as shown in Fig. 3), and seal ring (48) in the groove, wherein the axially outboard-most bearing is located between the axially inner bearing and the axial outboard end of the hub.
Inukai discloses the outer ring (left and right 31) is in the hub (11), Inukai is silent as to the attachment means between them and does not disclose the outer ring is pressed into the hub. Inukai does not disclose each bearing has a separate outer ring.
Brockmiller teaches a tapered bearing arrangement comprising each bearing having a separate outer ring (Fig. 1) in which each outer ring is pressed (col. 3: lines 9-11; col. 2: lines 35-36) into the hub.
Since both Inukai and Brockmiller disclose tapered roller bearings, it would have been obvious to one of ordinary skill in the art to substitute the single outer ring design of Inukai with the press fit double outer ring design of Brockmiller to achieve the predictable result of providing outer raceways for the bearing. Furthermore, the design of Brockmiller further allows for easier press fitting of the outer ring since the outer ring  of Brockmiller has less contact area between the outer ring and the hub.
Although Inukai discloses a ring shaped sealing element 48, Inukai does not explicitly state this element is an O-ring.
Otsuki discloses a similar sealing element (18, Fig. 1; 18, 20 and 21 in Fig. 2a-c) including an O-ring (Fig. 2b) for the purpose of improving the assemblability of the device (page 3: lines 42-44).  
Since both Inukai and Otsuki disclose seals on inner radial surfaces of bearing rings, it would have been obvious to one of ordinary skill in the art to substitute the seal design of Inukai with any well-known seal design, including those of Otsuki and provide the seal element is an O-ring to achieve the predictable result of providing sealing between the inner ring and the adjacent bearing elements.  Not only would it have been obvious to substitute the seal element of Inukai for the O-ring of Otsuki due to the simple substitution of equivalent, well-known elements but the O-ring of Otsuki has the added advantage that it improves the assemblability of the bearing.
Re clm 15, Inukai further discloses an axle pin (12) supporting the inner ring of the axial inner bearing and the inner ring of the axial outboard-most bearing (12 supports 32 and 33), the O-ring (sealing element 46 of Inukai; O-ring taught by Otsuki) forming a liquid-tight seal against the axle pin.
Re clm 16, Inukai further discloses a seal (42) between a radial outer surface of the inner ring of the axial outboard- most bearing and the hub (indirectly via right portion of 31).
Re clm 17, Inukai further discloses the inner ring of the axial inner bearing and the inner ring of the axial outboard-most bearing meet at a joint (32b and 33b,Fig. 2), wherein a connecting ring (43) is located at a radial inner end of the joint, and wherein no seal element is located at the radially outer end of the joint.
Re clm 18, Inukai further discloses the radially outer surface of the inner ring of the axial inner bearing is flush with the radially outer surface of the inner ring of the axial outboard-most bearing (32 and 33 have the same diameter where they meet at 32b and 33b, Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Everything You Need To Know About O-Rings and Seals which states they are produced in various shapes including square-cut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656